UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6534



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD KING, a/k/a Shaborn,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca B. Smith, District
Judge. (CR-94-163, CA-98-792-2)


Submitted:   June 22, 1999             Decided:   September 24, 1999


Before ERVIN,* WILKINS, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, Westtown, Pennsylvania, for Appellant. Arenda
L. Wright Allen, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.




     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bernard King seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999) and

his motion for reconsideration of that order. We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. King, Nos. CR-94-163; CA-98-792-2 (E.D. Va. Feb.

18, 1999; Apr. 1, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                         DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on February 17, 1999, and March 31, 1999, the district court’s
records show that the orders were entered on the docket sheet on
February 18, 1999, and April 1, 1999, respectively. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2